IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1126-10






JUAN ELIGIO ADAMES, Appellant


v.


THE STATE OF TEXAS, Appellee




ORDER REGARDING REPRESENTATION
HIDALGO COUNTY



 This order was delivered per curiam.
 
O R D E R

 Appellant was convicted of capital murder in cause number CR-1278-06-I in the 398th  
District Court of Hidalgo County.  Appellant was sentenced to confinement for life.  The court of
appeals reversed the judgment of the trial court.   Adames v. State, No. 13-07-00303-CR (Tex. App.
-- Corpus Christi, delivered July 22, 2010).  Appellant's petition for discretionary review was
granted by this Court on January 26, 2011.   Counsel representing Appellant filed a motion to
withdraw,  which was granted by this Court.  Appellant is entitled to representation before this Court
at this time.  See Article 1.051(a)(d)(2), V.A.C.C.P.  It appears that Appellant is now without
representation in this Court.  Accordingly, the trial court is ordered to determine if Appellant is
currently represented by counsel, and if so, to inform this Court who represents Appellant.  If
Appellant is not currently represented by counsel and desires counsel, the trial court must first
determine whether Appellant is indigent.  If the trial court finds Appellant is indigent, that court shall
appoint an attorney to represent Appellant before this Court in regard to PDR No. PD-1126-10, in
accord with the provisions of Articles 1.051 and 26.04, V.A.C.C.P.  Any hearing conducted pursuant
to this order shall be held within 30 days of the date of this order.  The trial court's order appointing
counsel, any findings of fact, affidavits, or transcription of the court reporter's notes and any other
supplementation of the record shall be returned to this Court within 45 days of the date of this order.
IT IS SO ORDERED THIS THE 26th DAY OF JANUARY, 2011
DO NOT PUBLISH